 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWinburn Tile Manufacturing Company and Oil,Chemical and Atomic Workers InternationalUnion, AFL-CIO. Case 26-CA-8245June 25, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon a charge filed on January 24, 1980, by Oil,Chemical and Atomic Workers InternationalUnion, AFL-CIO, herein called the Union, andduly served on Winburn Tile Manufacturing Com-pany, herein called Respondent, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 26, issued a com-plaint on February 5, 1980, against Respondent, al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge andcomplaint and notice of hearing before an adminis-trative law judge were duly served on the partiesto this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on December12, 1979, following a Board election in Case 26-RC-6008, the Union was duly certified as the ex-clusive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;t and that, commencing on or about January17, 1980, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On Febru-ary 12, 1980, Respondent filed its answer to thecomplaint admitting in part, and denying in part,the matters alleged therein and raising certain af-firmative defenses.On March 28, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on April 4,1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. RespondentI Official notice is taken of the record in the representation proceed-ing, Case 26-RC-6008, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosysrems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follerl Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.250 NLRB No. 13thereafter filed a response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentOur review of the record herein reveals that onJuly 3, 1979, an election in Case 26-RC-6008 wasconducted pursuant to a Stipulation for Certifica-tion Upon Consent Election resulting in 61 votesfor, and 57 against, the Union, with I void and 8challenged ballots remaining, which were sufficientin number to affect the results of the election.Thereafter, the Regional Director for Region 26,after an investigation into the matter, issued, onAugust 26, 1979, his report recommending that fiveof the eight challenged ballots, including those ofAlbert James, Jr., and Harvey Hall, be sustainedand that the challenges to two other ballots beoverruled. With respect to the remaining chal-lenged ballot, that of Aubrey Bean, the RegionalDirector found the evidence concerning his eligi-bility to be conflicting, but found it unnecessary toconduct a hearing into the matter inasmuch as hisvote, in view of his other findings, was no longerdeterminative. Respondent thereafter filed excep-tions to the Regional Director's findings and rec-ommendations concerning the challenged ballots ofJames, Hall, and Bean.On December 12, 1979, the Board issued a Deci-sion and Certification of Representative in theabove case in which it adopted the Regional Direc-tor's findings and recommendations in their entiretyand concluded that Respondent's exceptions raisedno material or substantial question of fact or issuesof law which would warrant a hearing or reversalof the Regional Director's findings or recommen-dations. Accordingly, the Board certified theUnion as the collective-bargaining representative ofthe employees in the appropriate unit.In its answer to the complaint, Respondentadmits certain factual allegations alleged therein,including its refusal since January 17, 1980, to rec-ognize and bargain with the Union2which hasbeen certified as the collective-bargaining repre-sentative of the employees in the appropriate unitdescribed in the complaint. However, in its answerto the complaint and in its response to the Motion2 The Union. by certified mail, requested that Respondent bargain withit as the exclusive representative of the employees in the unit found ap-propriate by the Board.108 WINBURN TILE MANUFACTURING COMPANYfor Summary Judgment, Respondent asserts thatthe Board and the Regional Director erred in re-fusing to grant a hearing on the question of wheth-er James and Harvey were, as found, supervisors asdefined in the Act, and on the challenge to Bean'sballot. Consequently, it argues that the Certifica-tion of Representative issued by the Board on De-cember 12, 1979, was "clearly erroneous and im-proper" and that it therefore did not violate Sec-tion 8(a)(5) and (1) of the Act, as alleged.By its assertions, and more specifically by its de-nials, in whole or in part, of the allegations of thecomplaint and the arguments propounded in the re-sponse, Respondent is attempting to relitigate thesame issues which it raised in the representationproceeding in Case 26-RC-6008.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is an Arkansas corporation engagedin the manufacture of tile at its Little Rock, Arkan-sas, plant. During the past 12 months, a representa-tive period, Respondent sold and caused to beshipped from its Little Rock, Arkansas, facility,goods and materials valued in excess of $50,000 di-rectly to points and places located outside the Stateof Arkansas. During this same period, Respondent,in the course and conduct of its business, purchasedand caused to be delivered to its Little Rock, Ar-kansas, facility various products, goods, and materi-als valued in excess of $50,000 directly from pointsand places located outside the State of Arkansas.I See Pittsburgh Plate Glass Co. v. N.L.RB., 313 U.S. 146, 162 (1941),Rules and Regulations of the Board, Sees. 102.67(f) and 102.69(c)We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDOil, Chemical and Atomic Workers InternationalUnion, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees, in-cluding quality control employees and SampleDepartment employees, employed at the Em-ployer's Little Rock, Arkansas, location, ex-cluding all office clerical employees, profes-sional employees, salesmen, watchmen, guardsand supervisors as defined in the Act.2. The certificationOn July 3, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 26, designated the Union astheir representative for the purpose of collectivebargaining with Respondent. The Union was certi-fied as the collective-bargaining representative ofthe employees in said unit on December 12, 1979,and the Union continues to be such exclusive rep-resentative within the meaning of Section 9(a) ofthe Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about December 18, 1979,and at all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about January 17, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.109 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that Respondent has, sinceJanuary 17, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Winburn Tile ManufacturingCompany set forth in section III, above, occurringin connection with its operations described in sec-tion I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Winburn Tile Manufacturing Company is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. Oil, Chemical and Atomic Workers Interna-tional Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All production and maintenance employees,including quality control employees, and SampleDepartment employees, employed at the Employ-er's Little Rock, Arkansas, location, but excludingall office clerical employees, professional employ-ees, salesmen, watchmen, guards and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since December 12, 1979, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about January 18, 1979, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Winburn Tile Manufacturing Company, LittleRock, Arkansas, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Oil, Chemical andAtomic Workers International Union, AFL-CIO,as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All production and maintenance employees, in-cluding quality control employees and SampleDepartment employees, employed at the Em-ployer's Little Rock, Arkansas, location, butexcluding all office clerical employes, profes-sional employees, salesmen, watchmen, guardsand supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-110 WINBURN TILE MANUFACTURING COMPANYercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Little Rock, Arkansas, facilitycopies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 26, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 26,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byorder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Oil, Chemical and Atomic Workers Inter-national Union, AFL-CIO, as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employees,including quality control employees andSample Department employees, employed atthe Employer's Little Rock, Arkansas, loca-tion, but excluding all office clerical employ-ees, professional employees, salesmen,watchmen, guards, and supervisors as de-fined in the Act.WINBURN TILE MANUFACTURINGCOMPANYIII